NO.
12-06-00068-CV
IN
THE COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT
TYLER,
TEXAS
§          
 
IN RE: R. WAYNE
JOHNSON,      §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION




            R. Wayne
Johnson filed a petition for writ of mandamus complaining that the trial court
has not ruled on Johnson’s motion for sanctions against opposing counsel and
has not taken any action on Johnson’s recusal motion.  Johnson has failed to furnish an appendix in
this proceeding.  See Tex. R. App. P. 52.3(j).  Therefore, we cannot determine that he is
entitled to the relief requested. 
Accordingly, the petition for writ of mandamus is denied.  See Tex.
R. App. P. 52.8(a).
 
 
                                                                                                     DIANE DEVASTO   
                                                                                                               Justice
 
 
Opinion delivered March 22,
2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
 
 
 
 
 
 
 
 
 
(PUBLISH)